Citation Nr: 0929045	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to February 20, 2002.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) from February 20, 2002 through July 27, 2004.

3.  Entitlement to an effective date prior to July 10, 2001 
for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1986 to 
August 1992.  

In November 2008, the Board of Veterans' Appeals (Board) 
denied an initial evaluation in excess of 50 percent for the 
service-connected PTSD prior to July 28, 2004; determined 
that the withdrawal of entitlement to service connection for 
schizophrenia in March 2005 was proper; granted an initial 
evaluation of 70 percent for the service-connected PTSD 
beginning July 28, 2004; granted an initial evaluation of 40 
percent for fibromyalgia; granted an earlier effective date 
of July 10, 2001 for service connection for PTSD; granted a 
TDIU rating; and remanded the issue of service connection for 
a low back disability to the Department of Veterans Affairs 
(VA) Regional Office in Providence, Rhode Island (RO) for 
additional development.  

The November 2008 Board denial of an initial evaluation in 
excess of 50 percent for the service-connected PTSD prior to 
July 28, 2004 and the denial of an effective date prior to 
July 10, 2001 for service connection for PTSD were vacated 
and remanded to the Board by an Order of the Court of Appeals 
for Veterans Claims (Court) in April 2009 based on an April 
2009 Joint Motion For Partial Remand (Joint Motion). 


A letter was sent to the Veteran's attorney on May 8, 2009, 
with a copy to the Veteran, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  Additional argument was received on 
behalf of the Veteran in May 2009.  

Although this matter has been certified for review of the 
issues on the title page of this decision, the Board's 
present action granting an initial 70 percent rating for 
PTSD, effective July 10, 2001 effectively renders moot the 
issues pertaining to the staged ratings under Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, beginning July 10, 2001, PTSD was 
characterized by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to service-
connected PTSD.

2.  An initial claim for service connection for PTSD was 
received on February 27, 1997.

3.  In a June 1997 rating decision, the RO denied service 
connection for PTSD, and the veteran did not appeal.

4.  The veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on July 10, 2001.

5.  Service personnel records added to the claims files after 
June 1997 do not contain evidence of PTSD.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 70 percent for the service-connected PTSD from July 10, 
2001 have been approximated.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).

2.  The requirements are not met for an effective date prior 
to July 10, 2001 for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent the Veteran a letter in August 2001 and October 
2002, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.  Service connection was subsequently granted for 
PTSD.  

Although the veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation or an earlier effective date following the 
initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case 
with respect to the increased rating and earlier effective 
date claims.

Moreover, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice, as in this 
case, are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  Moreover, relevant supplemental statements of the claim 
were subsequently sent to the Veteran.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after each of the letters.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in a March 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Because this case involves an initial 
rating, the requirements of Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file.  The Board concludes that all 
available evidence that is pertinent to the claims has 
been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the 
issues.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claims, 
including at his September 2008 video hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 
(2008).  


Analysis of the Claims

Initial rating in excess of 50 percent for PTSD

The Veteran contends that an initial disability evaluation of 
greater than 50 percent should be assigned for his 
psychiatric disorder.  In both the April 2009 Joint Motion 
and in various submissions, the Veteran posits that he was 
diagnosed has having multiple psychiatric disorders and that 
because the medical evidence did not, and reasonably could 
not, allocate the severity of PTSD apart from other mental 
disorders, he should be accorded the benefit of the doubt and 
his total mental impairment should be considered resulting 
from PTSD.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  
An initial disability rating of 70 percent for PTSD will 
therefore be granted, effective July 10, 2001 - the effective 
date of the grant of service connection for PTSD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. 
Part 4 (2008).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities. In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 31 to 40 involves some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).

A February 2007 rating decision granted service connection 
for PTSD and assigned a 50 percent rating effective on April 
10, 2003, which the veteran timely appealed.  The Board's 
November 2008 decision determined that the actual date of 
claim to reopen was July 10, 2001.

The factual and medical evidence of record demonstrates that 
the Veteran has displayed psychiatric impairment of varying 
severity throughout the pendency of the claim.  In early 
2002, he submitted various lay statements from family members 
and friends, all indicating that since leaving military 
service he had developed difficulty in employment and 
personal relationships.  

Also submitted were various VA and  non-VA mental health care 
treatment notes.  Although these were clearly generated for 
the purpose of treatment, as opposed to diagnoses, they 
indicate that he had continuing depression, anxiety, anger, 
and sometimes paranoid ideation.  See December 2001 VA 
treatment note.  He was variously diagnosed for treatment 
purposes as having schizophrenia and an anxiety disorder, and 
in July 2001 a treating VA physician noted a "need to R/O 
(rule out) PTSD."

Although the treating diagnoses prior to July 2004 were 
primarily of psychiatric disabilities other than PTSD, 
including major depression and a psychosis, it is unclear 
from the evidence how much of the Veteran's psychiatric 
symptomatology is due to service-connected PTSD and how much 
is due to nonservice-connected disability.  However, the 
Veteran complained in VA treatment records dated in August 
2001 of insomnia, nightmares, anxiety, feelings of 
detachment, difficulty concentrating, irritability with 
outbursts of anger, and hypervigilance; he said that his mood 
had increased and that maybe there was hope for him.  
Depression and PTSD were diagnosed.

In an October 2005 letter, Jonathan Mangold, Ph.D., reported 
that he had reviewed the Veteran's claims folder, and opined 
that the Veteran had schizophrenia, but also "secondarily" 
symptoms of PTSD.  While he noted several symptoms of the 
former disorder, he also observed that the Veteran had 
nightmares centered around experiences during the Persian 
Gulf War, as well as flashbacks.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this regard, another remand of this matter for the purpose of 
conducting another mental disorders examination would not 
substantially assist the Board in this inquiry.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Under Mittleider v. West, 11 Vet. App. 181 (1998), it has 
been held that application of the benefit-of-the-doubt 
doctrine may be triggered when it is not possible to separate 
the effects of a service-connected condition and a non- 
service-connected condition, and that reasonable doubt on any 
issue was to be resolved in the veteran's favor.  

An initial 70 percent disability evaluation for PTSD is 
assigned, effective July 10, 2001.  

Earlier Effective Date

According to the April 2009 Joint Motion, the Board's 
November 2008 decision failed to address whether entitlement 
to an earlier effective date is available under the 
provisions of 38 C.F.R. § 3.156(c) and 38 C.F.R. 
§ 3.400(q)(2) (2008), which involve receipt of service 
department records after a denial of benefits.  Following the 
denial of the Veteran's claim for service connection for PTSD 
in June 1997, the RO received, in April 2006, the Veteran's 
service personnel records and received, in April 2005, a copy 
of the March 2005 record of proceedings of the Army Board of 
Correction of Military Records (ABCMR) recommending a partial 
grant of the Veteran's request for correction.

The November 2008 Board decision did grant an earlier 
effective date of July 10, 2001 for service connection for 
PTSD, so the Board must now determine whether an effective 
date prior to July 10, 2001 is warranted for service 
connection for PTSD based on the receipt of service 
department records.

The Board will explain the law applicable to assigning 
effective dates and the provisions of 38 C.F.R. § 3.156(c) 
and how that regulation applies in general to the assignment 
of effective dates.  Then, the Board will explain why 38 
C.F.R. 
§ 3.156(c) does not provide for an effective date earlier 
than July 10, 2001 for the grant of service connection for 
PTSD in this case.

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. 
§ 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised 38 C.F.R. § 3.156(c).

Prior to the revision, 38 C.F.R. § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records.  
The prior 38 C.F.R. § 3.400(q)(1) is redesignated as new 
§§ 3.400(q)(1) and (2) without substantive change.  See 70 
Fed. Reg. 35388 (2005).  The Board therefore finds there is 
no prejudice to the veteran in considering the revised 38 
C.F.R. § 3.156(c).

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together established an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c)(1) provides that notwithstanding any other section 
in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, an 
award based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  See 38 C.F.R. § 3.156(c)(3) 
(2008).

This regulation potentially applies in cases where the RO has 
obtained stressor verification records from the Army & Joint 
Services Records Research Center.  See Vigil v. Peake, 22 
Vet. App. 63 (2008).  Service department records do not 
include records that VA could not have obtained when it 
decided the claim because the records did not exist when VA 
decided the claim or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(2).

The Veteran's contentions in support of this claim are 
without merit for two reasons.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).

Firstly, the Veteran's claim of service connection for PTSD 
was denied in June 1997 because he did not have a diagnosis 
of PTSD and he had failed to report for two VA mental 
disorder examinations.  Such evidence was then clearly a 
predicate finding for a grant of service connection.  See, 
e.g. Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (For 
the proposition as stated).  Had the military awards granted 
to the Veteran as a result of the ABCMR's action been 
contained in the 
Veteran's claims folder, the absence of a diagnosis of PTSD 
would still have precluded a granting of service connection 
for PTSD. 

Further, the March 2005 record of proceedings of the Army 
Board of Correction of Military Records would not be 
considered relevant service department records because they 
were not promulgated until March 2005, long after the 1997 
denial.  Consequently, because these records would not lead 
VA to award a benefit that was not granted in the previous 
decision in 1997, they do not warrant an effective date prior 
to July 10, 2001 for service connection for PTSD, and the 
benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 
5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation of 70 percent for the service-connected 
PTSD beginning July 10, 2001 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An effective date prior to July 10, 2001 for service 
connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


